Citation Nr: 1815210	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to service-connected hypertension or herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 through July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Board remanded the above-listed issue for further development.  That development having taken place to the extent possible, the matter is again before the Board for appellate review.

The Board notes that in an August 2017 rating decision, the RO assigned the Veteran a noncompensable rating for his service-connected hypertension.  The Veteran filed a timely notice of disagreement in November 2017, and the RO has not yet issued a statement of the case regarding this claim.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A heart condition was not demonstrated to a compensable degree within one year of discharge from service, and the most probative evidence of record does not show coronary artery disease to be etiologically related to a disease, injury, or event in service, to include as secondary to the Veteran's service-connected hypertension.  There is no persuasive evidence he was exposed to herbicides during service.



CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's representative argued in its February 2018 appellate brief that the November 2017 VA examination was inadequate because a positive nexus statement from the Veteran's treating physician was not available for review.  As will be discussed further below, the November 2017 nexus statement is incredibly detailed, while the positive nexus statement from the Veteran's physician contains no detailed rationale explaining how the Veteran's hypertension caused his heart condition.  Accordingly, the positive nexus statement would not have informed the VA examiner's opinion and the Board finds the November 2017 VA examination to be adequate.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision were provided in the July 2013 statement of the case and most recently in the December 2018 supplemental statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran contends his heart condition is secondary to his service-connected hypertension.  Alternatively, he asserts his heart condition is secondary to herbicide exposure.

Service treatment records do not reflect the Veteran complained of chest pain or any other symptoms of a heart condition while on active duty.  Although he was treated for hypertension and his cardiovascular system was monitored, he was not diagnosed with coronary artery disease until 2010, following a heart attack.  Thus, his disability was not factually shown during service and did not manifest to a compensable degree within one year of separation from service.  There is also no continuity of symptomatology, as the Veteran's medical records do not indicate he complained of symptoms of coronary artery disease or sought ongoing treatment until decades after separating from service.

In his September 2010 claim for entitlement to service connection for a heart condition, he claimed his heart condition was secondary to herbicide exposure.  He reported that a "herbicide/defoliant/soil sterilizer" was used to control grass and weeds around runway lights, taxi lights, and parking lights, amongst other places on the base.  He believed this exposure was a contributing factor to his heart condition.

The Veteran's DD 214 indicates that he had no foreign and/or sea service.  The Board finds that there is no persuasive evidence the Veteran was in Vietnam and he is not presumed to have been exposed to tactical herbicides, such as Agent Orange.  Nevertheless, exposure may be established on a direct basis.  He argues that herbicides were sprayed along the perimeter and on security posts and were stored in unmarked barrels at the end of the runway.  Other than his lay statements, the Veteran has submitted no information to corroborate herbicide exposure.  Accordingly, there is no evidence, circumstantial or otherwise, to indicate he was exposed to herbicides.

The Veteran also claims his heart condition is secondary to his service-connected hypertension.  While hypertension is listed as a risk factor for his heart condition in his VA treatment records, none of the Veteran's physicians have opined that his hypertension caused, was a major contributing factor to, or aggravated his heart condition.

A positive nexus statement from the Veteran's treating physician dated January 2017 noted that patients with hypertension had an increased risk of cardiovascular conditions.  The physician noted the Veteran experienced a heart attack in 2010, causing damage to his heart muscle and opined that the Veteran's hypertension contributed to his heart condition.

The Veteran was afforded a VA examination to determine the etiology of his heart condition in November 2017.  The examiner reviewed the entire claims file, carefully noting his medical history and progression of his hypertension.  The examiner also conducted a careful review of the pertinent medical literature.  According to the Farmington study, the Veteran had multiple risk factors for developing coronary heart disease.  According to the study, the Veteran's controlled blood pressure was not a major risk factor for the development of coronary heart disease.  Notably, smoking was identified as a major risk factor in the development of heart disease, and the Veteran had an extensive smoking history.  The Veteran had also reported a family history of heart disease in his mother, hyperlipidemia, and obesity.  The examiner opined it was less likely than not that the Veteran's heart condition was caused by his hypertension.

The examiner then addressed whether the Veteran's hypertension aggravated his heart condition.  For the same reasons listed explaining why the Veteran's heart condition was not caused by his service-connected hypertension, the examiner opined that his hypertension also did not aggravate his heart condition because controlled blood pressure was not a major contributing factor to heart disease.

Finally, the examiner addressed whether the Veteran's heart condition was directly related to his active duty service.  The examiner carefully reviewed the Veteran's claims file, including his service treatment records, showing no treatment for a heart condition in service or in the years immediately following service.  The Veteran's VA treatment records from 2005 through 2007 additionally showed no treatment for coronary heart disease, and the Veteran was not diagnosed with coronary heart disease until his July 2010 heart attack.

The Board finds the November 2017 VA examination to be of great probative value because the examiner thoroughly reviewed the Veteran's claims file and opined it was less likely than not that his service-connected hypertension caused or aggravated his heart condition and there was no evidence his heart attack, which occurred 44 years after separation from active duty, was otherwise related to his active duty service.

The Veteran has submitted several articles describing the link between hypertension and heart disease.  However, the Board does not find the cited findings probative as they neither address the Veteran's specific facts, nor provide medical evidence of a link between the Veteran's heart condition and his heart disease.  While hypertension may be a risk factor for a heart condition, that is not the same as a causal relationship, and the VA examiner carefully explained why other risk factors, in this Veteran's case, were the more likely cause for his heart condition.  On the contrary, the positive opinion did not discuss his other risk factors, nor the fact that his hypertension was controlled.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  

As the preponderance of the evidence weighs against the Veteran's claim for service connection for a heart condition, the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a heart condition is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


